DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Reconsideration
Applicant's reply filed 4/09/2021 has been entered. The claims were not amended in the instant reply. Claims 29-34 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The declaration filed on 4/09/2021 under 37 CFR 1.131(a) is sufficient to overcome the obviousness rejections of record over Kolkin in view of Zhu, Brittberg, Shinoda, Freedland, Miklos, and Garcia-Olmo.
For clarity of record, a copy of the Georgiev-Hristov reference (Exhibit B) is appended with this Office Action.

Conclusion
Claims 29-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653